Opinion by
Wright, J.,
Concurring in Part and Dissenting in Part :
As stated in the majority opinion, this appeal involves seven questions. On the record before us there is considerable merit in the contention made by the City of Pittsburgh on behalf of the individual con-' *73sinners in connection -with the question of accrued depreciation. Furthermore, I doubt whether we should remand on the question of the form of the rate structure as between industrial consumers. However, I have concluded that I should concur with the majority in the disposition of the first six questions. It is in connection with the disposition of the final question, namely, the rate of return, that I cannot agree.
It should be first noted that no complainant submitted testimony on the rate of return, and the City did not raise this issue in its statement of the questions involved. Invariably it has been recognized that gas companies are in a more hazardous class than such other utilities, for instance, as water, telephone, and electric companies. It therefore cannot be said, nor do I understand the majority to assert, that the return of six and one-half percent is in itself unreasonable. In Federal Power Commission v. Hope Natural Gas Company, 320 U. S. 591 (1944), the Supreme Court of the United States approved a return of six and one-half percent. In Chambersburg Gas Company v. Public Service Commission, 116 Pa. Superior Court 196, 176 A. 794 (1935), the Superior Court approved a return of seven percent.
My dissent in this case arises from what I conceive to be the position of the majority that the rate of return “cannot exceed the cost of capital” as found by the Commission. To the best of my knowledge, the suggestion that the Superior Court could limit the rate of return to the bare bones cost of capital was first made in the dissenting opinion in the Bell Telephone Company case, Pittsburgh v. Pa. P. U. C., 169 Pa. Superior Ct. 400, 82 A. 2d 515 (1951). In that case the majority of this Court approved a rate of return which was twenty-six one hundredths percent above the cost of capital. The holding of the majority on this ques*74tion was not disturbed on appeal. See Pittsburgh v Pa. P. U. C., 370 Pa. 305, 88 A. 2d 59 (April 22, 1952).
The Superior Court was again confronted with the problem in the Duquesne Light Company case, City of Pittsburgh v. Pa. P. U. C., 171 Pa. Superior Ct. 187, 90 A. 2d 607 (July 17, 1952). It is important to note that the Commission’s order in that case expressly recognized that the rate of return should include an allowance above the cost of capital. The rate of re turn allowed by the Commission was unanimously ap proved by this Court.
Our next case on the subject involved the Soutt Pittsburgh Water Company, Pittsburgh v. Pa. P. U. C. 174 Pa. Superior Ct. 363, 101 A. 2d 761 (January 2 1954). Again by unanimous opinion, we approved s rate of return which included an allowance of forty three one hundredths percent above the cost of capital A contention that the rate of return should be limited to the bare bones cost of capital was expressly con sidered and expressly rejected.
Our most recent case on the subject involved the Commonwealth Telephone Company, Berner v. Pa. P. U. C., 177 Pa. Superior Ct. 19, 107 A. 2d 882 (September 27, 1954). In that case the majority of this Court approved a rate of return which included an allowance of fourteen one hundredths per cent above the cost of capital. It seems apparent that the dissent in that case was not based on the allowance above the cost of capital but upon the proposition that a rate of return of 6.8 percent was in itself unreasonable in view of Commonwealth’s history and stable financial position.
As I have attempted to demonstrate, it is my position that the majority opinion goes back to the dissent in the Bell Telephone Company case, supra, and changes the law of this Commonwealth. I respectfully *75submit that the reasons for an allowance beyond the cost of capital are not included in the cost of capital any more in this case than in any other case. I further submit that there is sufficient evidence in this record to support the Commission’s allowance of nineteen one-hundredths percent above the cost of capital, to wit, the uncontradicted and unchallenged testimony of an expert witness (F. H. Crissman) in a field in which opinion evidence is clearly admissible. Mr. Crissman gave four reasons why the rate of return in this • case should be greater than the bare bones cost of capital. I do not agree that the opinion of a qualified expert amounts to no evidence.
Judge Gunther joins in this opinion.